Case 1:19-cv-02056-ELH Document1 Filed 07/12/19 Page 1of 8

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MARYLAND

TRUSTEES OF THE NATIONAL ASBESTOS WORKERS
MEDICAL FUND and TRUSTEES OF THE NATIONAL
ASBESTOS WORKERS PENSION FUND
7130 COLUMBIA GATEWAY DRIVE, SUITE A
COLUMBIA, MD 21046
Plaintiffs,
v.

ACE BUILDING SYSTEMS, INC.
61 Public Square
Leitchfield, KY 42754
Serve: Marvin Patterson, Registered Agent

61 Public Square

Leitchfield, KY 42754

Defendant.

COMPLAINT

(FOR BREACH OF COLLECTIVE BARGAINING AGREEMENT AND
TO COLLECT CONTRIBUTIONS DUE TO PLAINTIFF FUNDS)

Jurisdiction
l. This Court has jurisdiction of this action under Sections 502 and 515 of the
Employee Retirement Income Security Act of 1974, (hereafter "ERISA"), 29 U.S.C. §§ 1132 and
1145, and under Section 301 of the Labor-Management Relations Act, 29 U.S.C. § 185(a). This is
an action for breach of a Collective Bargaining Agreement between an employer and a labor
organization representing employees in an industry affecting commerce and an action to collect

contributions due to employee benefit plans under the terms of the Collective Bargaining

Agreement.
Case 1:19-cv-02056-ELH Document1 Filed 07/12/19 Page 2 of 8

Parties

2. Plaintiffs are the Trustees of the National Asbestos Workers Medical Fund and
Trustees of the National Asbestos Workers Pension Fund (hereinafter "NAW Funds"),
multiemployer employee benefit plans as that term is defined in Section 3(3) and 3(37) of ERISA,
29 U.S.C. § 1002(3) and (37) (as amended). The Plaintiff Funds are established and maintained
according to the provisions of the Restated Agreements and Declarations of Trust establishing the
NAW Funds (hereinafter “Trust Agreements”) and the Collective Bargaining Agreement between
Asbestos Workers Local Union No. 37 (hereinafter "the Union") and the Defendant. The NAW
Funds are administered at 7130 Columbia Gateway Drive, Suite A, Columbia, MD 21046.

3. Defendant Ace Building Systems, Inc. is a corporation existing under the laws of the
State of Kentucky with offices located in Kentucky. Defendant transacts business in the State of
Kentucky as a contractor or subcontractor in the sprinkler industry and all times herein was an
"employer in an industry affecting commerce" as defined in Sections 501(1), (3), 2(2) of the Labor-
Management Relations Act, 29 U.S.C. Sections 142(1), (3) and 152(2); Section 3(5), (9), (11), (12),
(14) of ERISA, 29 U.S.C. Sections 1002(5), (9), (11), (12), (14); and Section 3 of the Multi-
Employer Pension Plan Amendments of 1980, 29 U.S.C. § 1001 (a).

COUNT I

4. Defendant entered into a Collective Bargaining Agreement with the Union
establishing terms and conditions of employment for heat and frost insulators employed by the
Defendant.

B. Pursuant to the Collective Bargaining Agreement, Defendant agreed to pay to the
Plaintiff NAW Funds certain sums of money for each hour worked by employees of Defendant

covered by the Collective Bargaining Agreement.
Case 1:19-cv-02056-ELH Document1 Filed 07/12/19 Page 3 of 8

6. The Defendant executed Special Class Participation Agreements for the Plaintiff
NAW Funds regarding Marvin Leslie Patterson (“Patterson”), the majority owner of the Defendant
company (“Participation Agreements”). These Participation Agreements require that the Defendant
must report and pay contributions to the Plaintiff NAW Funds on behalf of Patterson for a minimum
of 40 hours per week or for the hours actually worked by Patterson if greater than 40 hours per week.

Contributions are to be made at the hourly rates as set forth in the Collective Bargaining Agreement.

7. Patterson performed work covered by the Collective Bargaining Agreement and the
Participation Agreements during the period of May 2018 through the present.

8. Defendant has failed to pay complete contributions owed on behalf of Patterson to
the Plaintiff NAW Funds in the amount of $5,303.70 for the months of May 2018, June 2018 and
August 2018 through October 2019. Pursuant to the terms of the Collective Bargaining Agreement
and Participation Agreements, Defendant is obligated to submit report forms and pay contributions
owed to the Plaintiff NAW Funds.

9. Defendant has failed to submit reports and pay contributions owed to the Plaintiff
NAW Funds on behalf of Patterson for the months of February through May 2019, Pursuant to the
terms of the Collective Bargaining Agreement and Participation Agreements, Defendant is obligated
to submit report forms and pay contributions owed to the Plaintiff NA W Funds.

10. | Defendant is bound to the Trust Agreements.

Il. Pursuant to the Trust Agreements, when an employer fails to file the properly
completed report forms, in order to determine the amounts due, the Plaintiff NAW Funds are
authorized to project the delinquency amount using the following formula:

. . . The Trustees may project as the amount of the delinquency the
greater of (a) the average of the monthly payments or reports actually

submitted by the Employer for the last three (3) months for which
payments or reports were submitted or (b) the average of the monthly

3
Case 1:19-cv-02056-ELH Document1 Filed 07/12/19 Page 4 of 8

payments or reports submitted by the Employer for the last twelve (12)
months for which payments or reports were submitted.

12. Using report forms submitted for the last three (3) months for which hours were
reported, the projected delinquency for the months of February through May 2019 is $8,204.80

calculated as follows:

 

Pension Medical
Month Reported Reported
November 2018 $1,115.20 $936.00
December 2018 $1,115.20 $936.00
January 2019 $1,115.20 $936.00
Monthly Average: $1,115.20 $936.00

13. Defendant's contributions on behalf of Patterson for the months of November
2018 through January 2019 and partial contributions owed for the months of May 2018 and June
2018 were paid late. The specific amounts paid and the date in which the Defendant's
contributions were received by the NAW Funds are set forth on the attached breakdowns
(Exhibit A).

14. Defendant's partial contributions owed to the Plaintiff NAW Funds on behalf of
Patterson for the months of May and June 2018 are late and its contributions owed to the Plaintiff
NAW Funds on behalf of Patterson for the months of August 2018 through October 2018 and
February 2019 through May 2019 are late.

15. The Trust Agreement establishing the Plaintiff National Asbestos Workers Medical
Fund (“Medical Fund’) provides as follows:

If an Employer fails to file reports or make contributions within ten (10)
calendar days of the due date, there shall be added to and become a part
of the amount due and unpaid: (1) liquidated damages for each monthly
report or payment due to the Fund, in the amount of twenty percent

(20%) of the amount due or 20 dollars, whichever is greater, plus
interest at the rate of eight percent (8%) from the due date to the date of

4
Case 1:19-cv-02056-ELH Document1 Filed 07/12/19 Page 5of8

payment; or (2) interest at the rate of 1 1/2% per month; or (3) double
interest as provided in the Act.

16. The Plaintiff Medical Fund assessed interest on late contributions for all work
performed prior to January 1, 2019 pursuant to this provision, at the rate of 1 % % per annum. For
all work performed as of January 1, 2019 and continuing, the Plaintiff Medical Fund assesses
interest on late contributions pursuant to this provision at the rate of 8% per annum, plus liquidated
damages in the amount of 20% of the amount due. Accordingly, the Defendant owes the Plaintiff
Medical Fund liquidated damages in the amount of $936.00 and interest in the amount of $219.88
assessed on late payments for the months of May 2018, June 2018 and August 2018 through May
2019 (Exhibit A). Interest will continue to accrue on the unpaid contributions through the date of
payment at the rate of 8% per annum.

17. The Trust Agreement establishing the Plaintiff NAW Pension Fund provides as
follows:

If an Employer fails to file reports or make contributions within ten (10)
calendar days of the due date, there shall be added to and become a part of
the amount due and unpaid: (1) liquidated damages for each monthly report
or payment due to the Fund, in the amount of twenty percent (20%) of the
amount due or 20 dollars, whichever is greater, plus interest at the rate of
eight percent (8%) from the due date to the date of payment; or (2) double
interest as provided in the Act.

18. The Plaintiff Pension Fund assessed interest on late contributions for all work
performed prior to January 1, 2019 pursuant to this provision, at the rate of 16% per annum during
the first 60 days in which contributions are late and assessed interest on late contributions for all
work performed prior to January 1, 2019 pursuant to this provision at the rate of 8% per annum,
plus liquidated damages in the amount of 20% of the amount due after the first 60 days in which the

contributions are late. For all work performed as of January 1, 2019 and continuing, the Plaintiff

Pension Fund assesses interest on late contributions pursuant to this provision at the rate of 8% per
5
Case 1:19-cv-02056-ELH Document1 Filed 07/12/19 Page 6 of 8

annum, plus liquidated damages in the amount of 20% of the amount due. Accordingly, the
Defendant owes the Plaintiff Pension Fund liquidated damages in the amount of $2,023.98 and
interest in the amount of $427.22 assessed on late payments for the months of May 2018, June
2018 and August 2018 through May 2019 (Exhibit A). Interest will continue to accrue on the
unpaid contributions through the date of payment at the rate of 8% per annum.

WHEREFORE, in Count I, Plaintiff NAW Funds pray for Judgment against the Defendant
as follows:

A. In the amount of $13,505.50 in contributions due for work performed in May 2018,
June 2018, August 2018 through October 2018 and February 2019 through May 2019, plus costs
and reasonable attorneys’ fees pursuant to the Trust Agreements and 29 U.S.C. § 1132(g).

B. In the amount of $2,959.98 in liquidated damages, plus $647.10 in interest assessed
on the late payments for the months of May 2018, June 2018 and August 2018 through May 2019
pursuant to the Trust Agreements and 29 U.S.C. § 1132(g).

C. For all contributions, liquidated damages and interest which become due subsequent
to the filing of this action through the date of Judgment pursuant to the Collective Bargaining

Agreement, Trust Agreements and 29 U.S.C. § 1132(g).
329201_1

Case 1:19-cv-02056-ELH Document1 Filed 07/12/19 Page 7 of 8

D. For such further relief as the Court may deem appropriate.

By:

Respectfully submitted,

O'DONOGHUE & O'DONOGHUE LLP
5301 Wisconsin Avenue, N.W.

Suite 800

Washington, D.C. 20015

(202) 362-0041 — telephone

(202) 362-2640 — facsimile
cgilligan@odonoghuelaw.com

/s/
Charles W. Gilligan, Esquire
Maryland Bar No.: 05682
Attorneys for Plaintiffs
Case 1:19-cv-02056-ELH Document1 Filed 07/12/19 Page 8 of 8

CERTIFICATE OF SERVICE

This is to certify that a copy of the foregoing Complaint has been served by certified mail,
as required by 502(h) of the Employee Retirement Income Security Act of 1974, 29 U.S.C.
§ 1132(h) this 12th day of July, 2019 on the following:

The Office of Division Counsel

Associate Chief Counsel (TE/GE) CC: TEGE
Room 4300

1111 Constitution Avenue

Washington, DC 20224

Attention: Employee Plans

Secretary of Labor

200 Constitution Avenue, N.W.

Washington, DC 20210

ATTENTION: Assistant Solicitor for
Plan Benefits Security

/s/
Charles W. Gilligan

329201_1
